DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1-8, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biggs (‘710).   The patent to Biggs teaches structure substantially as claimed including an apparatus, comprising: a structure to contain a load (21), including a substantially flat board including a top surface and a bottom surface, wherein the top surface is disposed opposite the bottom surface, and
a plurality of openings disposed in the board; and a pallet (20, including
a top surface and a bottom portion disposed opposite the top surface, and
a plurality of risers(94, 97, 96, 95) disposed on the bottom portion and extending in a direction opposite the top surface, wherein the bottom surface of the breadboard is mountable to the top surface of the pallet, the only difference being that the structure to contain a load is not a breadboard for circuit breakers.  However, the use of different types of conventional containers (breadboards) for different types of loads (circuit breakers) is a matter of desirability and design parameters which would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.  Note the use of conventional fasteners and mounting holes is taught by Biggs.  The use of particular types, such as nut/bolt, screws and mounting and strengthening flanges is a matter of choice and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.
Allowable Subject Matter
Claims 9, 10, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including pallet and support systems.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637